Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 27, 2017

                                       No. 04-17-00854-CR

                                       Jose F. GRANADOS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4413
                       Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        A trial court’s certification of defendant’s right of appeal has been filed in this appeal.
The trial court judge has certified that the underlying criminal case “is a plea-bargain case, and
the defendant has NO right of appeal.” Therefore, we ORDER the trial court clerk to file an
electronic clerk’s record within TEN DAYS from the date of this order containing the following
documents:

         1.    all pre-trial orders and the related pre-trial motions;

         2.    the Court’s Admonishments, the defendant’s Waiver, Consent to Stipulation of
                 Testimony, and any other stipulations, and all other documents relating to the
                 defendant’s plea bargain;

         3.    the Judgment;

         4.    all post-judgment motions and orders;

         5.    the Notice of Appeal;

         6.    the Trial Court’s Certification of Defendant’s Right of Appeal; and

         7.    the Criminal Docket Sheet.
        We DIRECT the clerk of this court to send a copy of this order to the attorneys of record,
the trial court clerk, and the court reporter(s) responsible for preparing the reporter’s record in
this appeal.

       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court